Citation Nr: 0513574	
Decision Date: 05/19/05    Archive Date: 06/01/05	

DOCKET NO.  03-27 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) disability 
rating for hemorrhoids.

3.  Entitlement to an increased (compensable) disability 
rating for anal pruritus.

4.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Cleveland, Ohio.

The appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to inform claimants of the evidence needed to substantiate 
their claims, of what evidence they are responsible for 
obtaining, and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  A review of 
the record discloses the veteran has not received adequate 
notice with regard to the claims on appeal.

A review of the evidence of record also discloses that in 
testimony given at a hearing before a decision review officer 
at the Cleveland RO in February 2003, the veteran testified 
that he was awarded Social Security disability benefits in 
1987 or 1988 because "they told me it was along the same 
lines as PTSD."  (Transcript, page 3).  Records of his Social 
Security claim and any decision made are not associated with 
the claims folder.  VA has a duty to acquire both the Social 
Security Administration decision, and the supporting medical 
records pertinent to a claim.  Dixon v. Gober, 
14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).

With regard to the claim for compensable ratings for 
hemorrhoids and anal pruritus, while the veteran complained 
of occasional bleeding at the time of examination by VA in 
May 2003, examination at that time showed no current evidence 
of bleeding.  Nevertheless, the veteran was not accorded any 
laboratory testing to determine whether or not he had anemia.  
As such, the Board finds the examination inadequate and 
requests that the veteran be scheduled for another more 
comprehensive examination.

With regard to the veteran's PTSD, at the time of an April 
2004 mental health outpatient visit, he was seen for 
medication review and reported he was not doing well on his 
current regimen.  It was indicated that since he "has not 
been evaluated in some time," work would need to be done to 
maximize his current medication regimen.  He was given a GAF 
score of 55, a score indicative of only moderate psychiatric 
impairment.

However, in a May 2004 communication, a VA clinical 
pharmacist and VA clinical social worker noted the veteran 
had been seen in the Mental Health Service at the VA Medical 
Center in Huntington, West Virginia, since March 1991 for 
PTSD.  They described the veteran's PTSD symptoms as severe.  
They stated the veteran could not trust anyone, was afraid to 
sleep because of nightmares, was angry, and in a great deal 
of difficulty communicating with others.  They believed he 
would find it very difficult maintaining employment because 
of his PTSD symptoms.  Other psychiatric records reflect 
varying assessments of the degree of severity of the 
veteran's PTSD.  The Board notes the veteran has not been 
accorded a comprehensive rating examination for psychiatric 
purposes by VA for some time.





In view of the foregoing, the Board believes that additional 
development is desirable and the case is REMANDED for the 
following actions:

1.  The veteran should be provided with a 
VCAA notice letter in accordance with the 
provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

2.  VA should contact the Social Security 
Administration and request copies of all 
medical records relied upon in its 1987 
or 1988 decision awarding the veteran 
disability benefits.

3.  VA should contact the veteran and 
request he provide the names and 
addresses of all medical care providers, 
VA or private, who have treated him for 
hemorrhoids and PTSD in the recent past.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorization, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the RO 
should inform the veteran and his 
representative in writing, and request 
them to provide such evidence.  Of 
particular interest are records from the 
Mental Health Outpatient Clinic at the VA 
Medical Center, Huntington, 
West Virginia, subsequent to June 2004.

4.  The veteran should be scheduled for 
an examination to determine the current 
nature and extent of impairment 
attributable to hemorrhoids and anal 
pruritus.  It is imperative that the 
examiner review the evidence in the 
claims folder and acknowledge such review 
in his or her report.  Any special 
diagnostic studies deemed necessary 
should be performed, to include testing 
for anemia and an examination for any 
internal hemorrhoids.  All clinical 
manifestations of the veteran's 
hemorrhoids should be reported in detail.

5.  The veteran should be accorded a 
comprehensive psychiatric examination by 
VA by a physician knowledgeable in 
psychiatric disorders for the purpose of 
determining the nature and extent of 
impairment attributable to his service-
connected PTSD.  The claims folder should 
be made available to the examiner for 
review.  The examiner should describe any 
impairment in social or occupational 
functioning caused by the PTSD.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multiaxial 
diagnosis identifying all current mental 
disorders, and assign a numerical score 
from the Global Assessment of Functioning 
scale both currently and for the past 
year.  The examiner should also comment 
on the various descriptions of the level 
of severity of the veteran's PTSD during 
the past several years.  The examiner 
should opine as to the impact of the 
veteran's PTSD symptoms on his ability to 
obtain or maintain gainful employment.  
The complete rationale for any opinion 
expressed should be provided.

6.  Once development is completed, VA 
should readjudicate the claims file based 
on the evidence of record.  If any 
benefit sought is not granted to the 
veteran's satisfaction, VA should provide 
him and his representative a supplemental 
statement of the case.  They should be 
afforded an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise indicated.  By this 
REMAND, the Board intimates no conclusion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




